      Case 1:19-cv-00046-KBJ-RMM Document 30 Filed 04/08/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 VALORES MUNDIALES, S.L. and
 CONSORCIO ANDINO, S.L.

        Plaintiffs and Arbitration Award Creditors,
                                                               No. 1:19-cv-00046-KBJ-RMM
        v.

 BOLIVARIAN REPUBLIC OF VENEZUELA

        Defendant and Arbitration Award Debtor.


PLAINTIFFS’ RESPONSE TO DEFENDANT’S MOTION FOR EXTENSION OF TIME

       Plaintiffs respectfully submit this response to Defendant’s Motion for Extension of Time

to File Reply (ECF No. 29) (the “Motion”).

       1.      On March 16, 2020, Plaintiffs filed a motion for judgment on the pleadings or, in

the alternative, summary judgment (ECF No. 24). On March 30, Defendant filed an opposition to

Plaintiffs’ motion and also styled it as a cross-motion for summary judgment (ECF No. 25-1).

Pursuant to the Local Rules, Plaintiffs filed their reply seven days later, on April 6 (ECF No. 27).

       2.      On April 7, Defendant’s counsel emailed Plaintiffs’ counsel seeking consent to a

week-long extension to file a reply in support of their cross-motion “on account of the difficulties

presented by the current COVID-19 working conditions and the upcoming holidays.” (Ex. A.)

       3.      Since Plaintiffs’ counsel had confronted the same COVID-19-related difficulties

and were able to file their reply on time, Plaintiffs’ counsel responded that “they were not prepared

to consent to such a lengthy extension to file what essentially is a sur-reply. To account for the

holidays, plaintiffs would be willing to agree to a three-day extension of defendant’s deadline.”

Id. Defendant’s counsel did not respond and, a day later, filed the Motion instead without fully

conveying the position of Plaintiffs’ counsel. See Mot. ¶ 7.

                                                -1-
      Case 1:19-cv-00046-KBJ-RMM Document 30 Filed 04/08/20 Page 2 of 3



       4.      “Motions for extension of time are discouraged, and counsel should not expect the

Court to grant extensions.” General Order and Guidelines for Civil Cases Before Judge Ketanji

Brown Jackson Rule 5(b). Despite this, Plaintiffs were willing to agree to a three-day extension

to what effectively would be Defendant’s sur-reply in response to Plaintiffs’ reply brief, which

centered on addressing Defendant’s arguments in its opposition memorandum and raised no new

issues. See id. Rule 5 (a)(v) (“Counsel may not file a sur-reply without first requesting leave of

the Court.”). Nor did Plaintiffs’ reply brief raise any “novel interpretation of [22 U.S.C. § 1650a]”

as Defendant claims in its Motion. Mot. ¶ 3.

       5.      Defendant has already briefed its asserted defenses twice — first in its motion to

vacate the entry of default (ECF No. 20) and then in its opposition to Plaintiffs’ motion for

judgment on the pleadings or, in the alternative, summary judgment (ECF No. 25-1). Defendant

now wants double the time otherwise required to prepare its third brief on these same issues.

       6.      While Defendant has not previously sought time extensions from the Court, it filed

its answer more than five months after it was due and four months after the Court entered default.

ECF No. 15. As Plaintiffs have previously explained (ECF No. 24, at 2), they have been prejudiced

from Defendant’s delay and should not be made to suffer further delay on account of Defendant’s

tactics. Whether Plaintiffs will be able to enforce a judgment on the Award has no bearing on their

entitlement to judgment. See Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela, 932 F.3d

126, 151 (3d Cir. 2019) (whether OFAC sanctions would permit recovery had no bearing on

whether plaintiffs were entitled to attachment of assets to execute on judgment).

       7.      Under these circumstances, Plaintiffs respectfully submit that the week-long

extension Defendant requests is unwarranted and that a three-day extension is more than

appropriate.



                                                -2-
Case 1:19-cv-00046-KBJ-RMM Document 30 Filed 04/08/20 Page 3 of 3



Dated: April 8, 2020                Respectfully submitted,

                                           /s/ Miguel López Forastier
                                           Miguel López Forastier
                                           D.C. Bar No. 464654
                                           mlopezforastier@cov.com
                                           José E. Arvelo
                                           D.C. Bar No. 981920
                                           jarvelo@cov.com
                                           Amanda Tuninetti
                                           D.C. Bar No. 1521002
                                           atuninetti@cov.com
                                           COVINGTON & BURLING LLP
                                           One City Center
                                           850 Tenth Street, N.W.
                                           Washington, D.C. 20001
                                           Tel: 202-662-5464
                                           Fax: 202-778-5185

                                           Counsel for Plaintiffs and Arbitration
                                           Award Creditors Valores Mundiales,
                                           S.L. and Consorcio Andino, S.L.




                              -3-
